OCCUPATIONAL HEALTH AND SAFETY STANDARDS ACT — SUPERSESSION — RULES OF COMMISSION The Oklahoma Occupational Health and Safety Standards Act of 1970 does not operate to supersede the provisions of 40 O.S. 115 [40-115] (1971), and related statutes until such time as the State Occupational Health and Safety Standards Commission promulgates rules governing this specific area of occupational health and safety.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Since the Oklahoma Occupational Health and Safety Standards Act of 1970 (Act) makes no provision for the inspection of elevators and dumbwaiters and since the regulations adopted pursuant to the Act by the State Department of Labor from the "National Consensus Standards" contain no provisions for the inspection of elevators and dumbwaiters except on construction sites, did 40 O.S. 420 [40-420] (1971), repeal the requirements made of this Department by 40 O.S. 115 [40-115] (1971), relative to the inspection of elevators? The relevant statutes for consideration are 40 O.S. 420 [40-420] (1971) and 40 O.S. 421 [40-421] (1971).  Title 40 O.S. 420 [40-420] (1971), provides: "(1) All laws or parts of laws in conflict herewith are hereby repealed: provided, however, that until the Commission herein established promulgates standards in accordance with this act, the provisions of present laws are in full force and effect. The Commission shall, as new standards are promulgated, advise the Legislature of sections being amended and substituted. "(2) Any hearing or other proceedings pending before the Commissioner of Labor shall not be abated but shall be conducted and determined by the Commissioner in accordance with the statutes governing such hearing or proceeding." Title 40 O.S. 421 [40-421] (1971), provides: "Statutory provisions and all standards, rules, regulations and orders, relating to occupational health and safety, in force and effect on the operative date of this act, shall remain in full force and effect until superseded by standards, rules, regulations, and order promulgated under the provisions of this act." It is clear from an examination of these two statutes that it is the intent of the Legislature that no statute, rule, regulation or order in effect in this State relative to occupational health and safety is to be superseded by the provisions of the Act until such time as the Commission promulgates new rules covering the specific area in question.  Although not mentioned in your question, it should also be noted that under the provisions of Chapter 15 of Title 29 U.S.C.A. the federal government has enacted the Federal Occupational Safety and Health Act. Under the terms of the federal Act, state action is preempted in the area of occupational safety and health regulation except under certain specified circumstances. Title29 U.S.C.A., 667, is entitled "State Jurisdiction and Plans", and this Section details the manner in which a state may assume the responsibility for the development and enforcement of its own occupational safety and health standards. Subsection A of this Section also provides that any state agency may assert jurisdiction under state law over any occupational safety or health issue with respect to which no standard has been promulgated by the United States Secretary of Labor. Until such time as the State of Oklahoma has a State plan approved by the United States Secretary of Labor, the State's jurisdiction is limited to those areas in which no standard has been promulgated by the United States Secretary of Labor.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Oklahoma Occupational Health and Safety Standards Act of 1970 does not operate to supersede the provisions of 40 O.S. 115 [40-115] (1971), and related statutes until such time as the State Occupational Health and Safety Standards Commission promulgates rules governing this specific area of occupational health and safety. (JAMES C. PECK) (ksg)